                                   Case 2:21-cv-01454-SM-DPC Document 1 Filed 07/30/21 Page 1 of 6



       Pro Se 7                                  for                                                                                                           FILED
                                                                                                                                                :ASTERH 0ISTRICT 0F LA
                                                         Uxrrpo Srarps Drsrrucr CoURT
                                                                                                   for the
                                                                                                                                                    i0ll Jl"lL 30       P tir 3l
                                                                              dusl-,,^           District of   L r.u,5; Attx                                                ,4"
                                                                                                                                                    'iniiilL L. iJlCi{EL
                                                                                                         Division
                                                                                                                                         zr- f'fi'g L
                                                                                                     )
                                                                                                             Case No.                     SE               E HAG.2
                                                                                                                           (ro be filled in by the Clerk's Office)
      M;"Pll:                      17,v,^t*                                                          )
                                                                                                     )
                                               Plaintffis)
      (lttrite    the   full   nante of each   plaintiff u,ho   is   filing   this complaint.        )
      If the names of all the plainti/fs cannot fit in the space above,
      please write "see attached" inlhe space and attach an additional
                                                                                                     )
                                                                                                             Jury Trial: pheckone)             es
                                                                                                                                                    fl*o
      page witlt        thefull list of names.)                                                      )
                                                                                                     )
                                                                                                     )
                                                                                                     )
           Lab rrrrin            F.nJ           St     rvtt*s Lt-c,'                                 )
                                                                                                     )
                                                                                                     )
                                   Defendant(s)                                                      )
      (Write thefull name of each defendant who is being sued. If the
                                                                                                     )
      names of all the defendants cannot fit in the space above, please
      write "see attached" in the space and attach an additional page                               )
      with thefull list of names.)



                                               COMPLAINT FOR EMPLOYMENT DISCRIMINATION

      I.              The Parties to This Complaint
                      A.           The Plaintiff(s)

                                   Provide the information below for each plaintiff named in the complaint. Attach additional pages                                   if
                                   needed.

                                                Name
                                                                                                N;.h*         B -or*
lol. lxo -t l5                                  Street Address                                  tl.Lt a s q C!-cns S*'
8ff        a
                 - o
                 o                              City and County                                  VrwS-L tnvlL+' Bzr rt-o tl
>3               o
                                                                                                l--aei>-,aa"- rl oo 7'>
                 (D
o(f              U'
                                                State and Zip Code


,I
                 vt
                                                Telephone Number                                 {o"G7sr-3tYo
                        l-                      E-mailAddress                                                            s62           Go,       (oryo1
                        s\
                        s          The Defendant(s)

                                   Provide the information below for each defendant named in the complaint, whether the defendant is an
                                   individual, a govemment agency, an organization, or a corporation. For an individual defendant,
                        N          include the person's job or title ftf known). Attach additional pages if needed.

                                                                                                                                                                     Page   I of   6
                   Case 2:21-cv-01454-SM-DPC Document 1 Filed 07/30/21 Page 2 of 6


Pro Se 7 (Rev. l2l16) Complaint for Employment Discrimination


                     Defendant No. I

                               Name                                    Lab'n^r                      t4c4' )-rc.
                               Job or Title 0f known)

                                Street Address                         q) Lo l^l-t*-swt Dr.
                               City and County                         l/e.d Af(c..!rn) cta              <tr4)

                                State and   Zip Code                             !nr.c1u   tlr<r( Qo(3
                               Telephone Number                        J t"1-
                                                                                '3
                                                                                     o7-q18
                                E-mail Address       (i./.   knou,n)
                                                                                                    t41/ . LOm

                     Defendant No. 2

                               Name

                                Job or Title ftf knownl

                                Street Address

                                City and County
                                State and Zip Code

                                Telephone Number

                                E-mail Address       Gf lorcwn)




                     Defendant No. 3

                                Name
                                Job or Title ftf knownl

                                Street Address

                                City and County
                                State and   Zip Code
                                Telephone Number

                                E-mail Address (if known)


                     Defendant     No.4
                                Name

                                Job or Title (f known)

                                Street Address

                                City and County
                                State and    Zip Code
                                Telephone Number

                                E-mail Address        (rf known)




                                                                                                                  Page2of   6
                     Case 2:21-cv-01454-SM-DPC Document 1 Filed 07/30/21 Page 3 of 6



Pro Se 7 (Rev. I 2/16) Comolaint for Emolovment Discrimination


          C.         Place of Employment

                     The address at which I sought employment or was employed by the defendant(s) is


                                Name                             Lobfiq'.f!ry !!^u,                                    t-/-L
                                Street Address                   ,]3J_yf'114<,rs on !r'
                                City and County
                                                                 !1v orl<zu-s aanl Orl.en*S
                                State and Zip Code
                                                                  lqtr-ttuts j44 loPl
                                Telephone Number                   Sov- )o?-q487
II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to               (check att that apply)'.



                 {               Title VII of the Civil Rights Act of 1964,         as codified,42 U.S.C. gg 2000e to 2000e-17 (race,

                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letterfrom the Equal Employment Opportunity Commission.)

                                 Age Discrimination in Employment Act of 1967, ascodified,29 U.S.C. $$ 621 to 634.


                                 Q'lote: In order to bring suit infederal district court under the Age Discrimination in
                                 Employment Act, you mustfirstfile a charge with the Equal Employment Opportunity
                                 Commission.)


                 tr              Americans with Disabilities Act      of    1990, as codified,42 U.S.C. $$         l2112to     l2ll7

                                 (Note: In order to bring suit in federal dislrict court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)


                tr               Other federal law gpecifi the.federal    law)'.




                tr               Relevant state law gpectfy, if ktrown)


                                 Relevant city or county law gpectfi, if      known)'.




                                                                                                                                       Page 3   of   6
                     Case 2:21-cv-01454-SM-DPC Document 1 Filed 07/30/21 Page 4 of 6



Pro Se 7 (Rev. l2116) Complaint for Employment Discrimination




III.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly    as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harrn or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

           A.        The discriminatory conduct of which I complain in this action includes                                       @heck   allthat apply)


                           tr             Failure to hire me.

                           tr             Termination of my employment.

                           tr             Failure to promote me.

                           tr             Failure to accommodate my disability.



                           w
                                          Unequal terms and conditions of my employment.

                                          Retaliation.

                           tr             Other acts (specify):
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                     oh        5*lg f*, tnTp
       C            I believe that defendant(s)            (check one):

                           {              is/are still committing these acts against me.

                           tr             is/are not still committing these acts against me.


       D

                           w
                    De fendant(s) discriminated against me based on my (check all that apply and explain)



                           tr
                                          race
                                          color
                                                                          Bl!rqL/A?,ca- fur.r?crtu

                           tr             gender/sex

                           tr             religion
                           tr             national origin

                           tr             age (year of      birth)                               (only when asserting a claim of age discrimination.)

                           tr             di sabi   I   ity or percei ved   di sabi   I   ity   (sp e c ify di s a b i t i s'*)




       E.           The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                                                           Page 4   of   6
                    Case 2:21-cv-01454-SM-DPC Document 1 Filed 07/30/21 Page 5 of 6



Pro Se 7 (Rev. l2116) Complaint for Emplovment Discrimination




                    Q,lote: As additional supportfor thefacts of your claim, you ruq) attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)


IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Ernployment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on   (date)



                      o g .- lLt-         C-a   Lo
       B.           The Equal Employment Opportunity Commission (check one)

                           tr
                           V
                                          has not issued a Notice of Right to Sue letter.

                                          issued a Notice of Right to Sue letter, which I received on    @arc) 6f   - oE- bL)
                                         Qlote: Attach a copy of the Notice of Right   to Sue letter   from the Equal Employment
                                         Opportunity Commission to this complaint.)


       C.           Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Ernployment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                           tr             60 days or more have elapsed.

                           tr             less than 60 days have elapsed.


V.     Relief

       State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
       arguments. lnclude any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
       money damages.




                                                                                                                            Page 5   of   6
                     Case 2:21-cv-01454-SM-DPC Document 1 Filed 07/30/21 Page 6 of 6



Pro Se 7 (Rev. I 2/ I 6) Complaint for Emolovment Discrimination




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 1 l, by signing below, I certifu to the best of my knowledge, information,
        and belief that this complaint: (l ) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modiffing, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule I I.



        A.           For Parties Without an Attorney

                     I agree to provide the Clerk's Offrce with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:         J*[r,r 7q loll
                                                ---
                     Signature of Plaintiff
                                                             N@ i4.
                     Printed Name of Plaintiff
                                                                   Nl4ttLq,   Ere-,
       B.            For Attorneys

                     Date of signing:



                     Signature of Attorney

                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and    Zip Code
                     Telephone Number

                     E-mail Address




                                                                                                                      Page 6   of   6
